Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09703 Name of Fund: BCT Subsidiary, Inc. Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BCT Subsidiary, Inc., 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2008 Date of reporting period: 11/01/2007  01/31/2008 Item 1  Schedule of Investments BCT Subsidiary, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) Face Amount Asset-Backed Securities** Value $ 233,792 Global Rated Eligible Asset Trust Series 1998-A Class 1, 7.45% due 9/15/2007 (d)(f)(h) $ 23 567,535 Structured Mortgage Asset Residential Trust Series 2, 8.24% due 11/07/2007 (f)(h) 57 Total Asset-Backed Securities (Cost - $41,827) - 0.0% 80 U.S. Government Agency Mortgage-Backed Securities Fannie Mae Guaranteed Pass-Through Certificates: 299,370 5.50% due 1/01/2017 - 2/01/2017 307,503 14,218 6.50% due 7/01/2029 14,877 Total U.S. Government Agency Mortgage-Backed Securities (Cost - $310,294) - 0.9% 322,380 U.S. Government Agency Mortgage-Backed Securities** - Collateralized Mortgage Obligations 2,609,610 Fannie Mae Trust Series 1992-174 Class S, 0.098% due 9/25/2022 (a) 7,207 2,038,130 Fannie Mae Trust Series 1993-49 Class L, 0.445% due 4/25/2013 13,945 26,607 Fannie Mae Trust Series 1993-214 Class SH, 9.539% due 12/25/2008 (a) 27,096 4,179 Fannie Mae Trust Series 1994-13 Class SJ, 8.75% due 2/25/2009 (a) 4,228 3,148,362 Fannie Mae Trust Series 2003-70 Class ID, 5% due 4/25/2022 35,335 780,570 Fannie Mae Trust Series 2004-13 Class IG, 5% due 10/25/2022 15,789 260,020 Fannie Mae Trust Series G-21 Class L, 0.95% due 7/25/2021 5,706 547 Freddie Mac Multiclass Certificates Series 1506 Class S, 10.578% due 5/15/2008 (a) 546 72,579 Freddie Mac Multiclass Certificates Series 1515 Class S, 9.793% due 5/15/2008 (a) 72,408 736,899 Freddie Mac Multiclass Certificates Series 1598 Class J, 6.50% due 10/15/2008 (j) 735,884 38,768 Freddie Mac Multiclass Certificates Series 1618 Class SA, 8.25% due 11/15/2008 (a) 38,893 4,647 Freddie Mac Multiclass Certificates Series 1661 Class SB, 9.841% due 1/15/2009 (a) 4,750 1,303,995 Freddie Mac Multiclass Certificates Series 2523 Class EH, 5.50% due 4/15/2020 55,424 80,687 Freddie Mac Multiclass Certificates Series 2564 Class NC, 5% due 2/15/2033 77,265 34,484 Freddie Mac Multiclass Certificates Series 2633 Class PI, 4.50% due 3/15/2012 69 2,998,025 Freddie Mac Multiclass Certificates Series 2739 Class PI, 5% due 3/15/2022 62,999 1,343,528 Freddie Mac Multiclass Certificates Series 2976 Class KI, 5.50% due 11/15/2034 172,293 1,584,758 Freddie Mac Multiclass Certificates Series 3189 Class KI, 6% due 1/15/2035 111,821 2,507,625 Freddie Mac Multiclass Certificates Series 3207 Class QI, 6% due 2/15/2035 133,481 Total U.S. Government Agency Mortgage-Backed Securities - Collateralized Mortgage Obligations (Cost - $2,007,660) - 4.5% 1,575,139 Non-Government Agency Mortgage-Backed Securities** - Collateralized Mortgage Obligations 127,387 Citicorp Mortgage Securities, Inc. Series 1993-14 Class A-4, 13.58% due 11/25/2023 (a) 127,701 1,823,164 JPMorgan Mortgage Trust Series 2006-A7 Class 2A2, 5.829% due 1/25/2037 (a) 1,850,620 100,511 Nomura Asset Acceptance Corp. Series 2004-AR4 Class 2A3, 3.711% due 12/25/2034 (a) 100,052 587,524 Residential Accredit Loans, Inc. Series 2002-QS16 Class A3, 9.563% due 10/25/2017 (a) 633,129 12,443 Salomon Brothers Mortgage Securities VI, Inc. Series 1987-3 Class A, 12.50% due 10/23/2017 (i) 11,903 491,764 Structured Adjustable Rate Mortgage Loan Trust Series 2004-11 Class A, 7.006% due 8/25/2034 (a) 493,922 11,482,424 Vendee Mortgage Trust Series 2002-1 Class 1IO, 0.043% due 10/15/2031 (a) 25,308 1,000,000 WaMu Mortgage Pass-Through Certificates Series 2003-AR10 Class A6, 4.056% due 10/25/2033 (a) 1,002,144 1,000,000 WaMu Mortgage Pass-Through Certificates Series 2005-AR4 Class A3, 4.585% due 4/25/2035 (a) 1,003,080 1 BCT Subsidiary, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) Face Non-Government Agency Mortgage-Backed Securities** - Amount Collateralized Mortgage Obligations Value $ 500,000 Wells Fargo Mortgage Backed Securities Trust Series 2004-N Class A6, 4% due 8/25/2034 (a) $ 504,675 Total Non-Government Agency Mortgage-Backed Securities - Collateralized Mortgage Obligations (Cost - $5,519,020) - 16.4% 5,752,534 Industry Corporate Bonds Capital Markets - 2.9% 1,000,000 Morgan Stanley Group, Inc., 10% due 6/15/2008 1,019,740 Total Corporate Bonds (Cost - $1,007,549) - 2.9% 1,019,740 State Municipal Bonds California -4.6% 500,000 Fresno, California, Taxable Pension Obligation Revenue Bonds, 7.80% due 6/01/2014 (b)(g) 566,785 500,000 Kern County, California, Taxable Pension Obligation Revenue Bonds, 6.98% due 8/15/2009 (e) 526,505 500,000 Los Angeles County, California, Taxable Pension Obligation Revenue Bonds, Series D, 6.97% due 6/30/2008 (e) 507,495 Louisiana - 1.4% 500,000 Orleans Parish, Louisiana, School Board, Taxable Pension Obligation, Revenue Refunding Bonds, Series A, 6.60% due 2/01/2008 (c) 500,000 Total Municipal Bonds (Cost - $2,000,000) - 6.0% 2,100,785 Short-Term Securities 24,300,000 Federal Home Loan Bank, 1.35% due 2/01/2008 24,300,000 Total Short-Term Securities (Cost - $24,300,000) - 69.2% 24,300,000 Total Investments (Cost - $35,186,350*) - 99.9% 35,070,658 Other Assets Less Liabilities - 0.1% 50,441 Net Assets - 100.0% $ 35,121,099 * The cost and unrealized appreciation (depreciation) of investments as of January 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ 35,186,350 Gross unrealized appreciation $ 440,972 Gross unrealized depreciation (556,664) Net unrealized depreciation $ (115,692) ** Asset-Backed and Mortgage-Backed Securities are subject to principal paydowns. As a result of prepayments or refinancings of the underlying instruments, the average life may be substantially less than the original maturity. (a) Floating rate security. (b) Escrowed to maturity. (c) FGIC Insured. (d) The security may be offered and sold to "qualified institutional buyers" under Rule 144A of the Securities Act of 1933. (e) MBIA Insured. (f) Non-income producing security; issuer filed for bankruptcy or is in default of interest payments. (g) Subject to principal paydowns. (h) Restricted securities as to resale, representing approximately 0.0% of net assets, were as follows: Acquisition Issue Date Cost Value Global Rated Eligible Asset Trust Series 1998-A Class 1, 7.45% due 9/15/2007 3/15/2006 $ 77 $ 23 Structured Mortgage Asset Residential Trust Series 2, 8.24% due 11/07/2007 3/15/2006 41,750 57 Total $ 41,827 $ 80 (i) Represents a zero coupon bond; the interest rate shown is the effective yield at the time of purchase. (j) All or a portion of security held as collateral in connection with open financial futures contracts. Financial futures contracts sold as of January 31, 2008 were as follows: Number of Expiration Face Unrealized Contracts Issue Date Value Appreciation 100 2-Year U.S. Treasury Bond March 2008 $ 21,401,343 $ 79,468 2 BCT Subsidiary, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) For Trust compliance purposes, the Trust's industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or as defined by Trust management. This definition may not apply for purposes of this report which may combine industry sub-classifications for reporting ease. Industries are shown as a percent of net assets. 3 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BCT Subsidiary, Inc. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BCT Subsidiary, Inc. Date: March 24, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BCT Subsidiary, Inc. Date: March 24, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BCT Subsidiary, Inc. Date: March 24, 2008
